Judgment, Supreme Court, New York County (Howard Bell, J.), rendered June 25, 1996, convicting defendant, after a jury trial, of murder in the second degree and criminal possession of a weapon in the second degree, and sentencing him to concurrent terms of 22 years to life and 5 to 15 years, respectively, unanimously affirmed.
Defendant’s motion to suppress identification testimony was properly denied. At the Rodriguez hearing (People v Rodriguez, 79 NY2d 445), the prosecution established that the witness had prior relationship familiarity with defendant and that accordingly a suggestive pretrial identification procedure that *673had been administered to her would not influence her in-court identification (see, People v Collins, 60 NY2d 214, 219). The prosecution properly established this prior knowledge through the testimony of the police sergeant that the witness knew defendant by name and stated that she had been friends with defendant’s mother, that she knew defendant his entire life, and that she had seen him frequently during the year prior to the offense (People v Miller, 232 AD2d 247; People v Cotto, 222 AD2d 345, lv denied 88 NY2d 846).
We perceive no abuse of sentencing discretion. Concur — Tom, J. P., Mazzarelli, Andrias and Saxe, JJ.